           Case 4:19-cv-00014-RAS Document 11 Filed 03/08/19 Page 1 of 1 PageID #: 69
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                  for the Eastern District of Texas                           on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       4:19-cv-014                          1/7/2019                                      for the Eastern District of Texas
PLAINTIFF                                                                    DEFENDANT
 Akoloutheo, LLC                                                               Palo Alto Networks, Inc.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 7,426,730                                9/16/2008                   Akoloutheo, LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 ORDER OF DISMISSAL. ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit are hereby
 dismissed WITH PREJUDICE.



CLERK                                                        (BY)
                                                               Y) DEPUTY CLERK                                          DATE
                                                                                                                            3/8/19

Copy 1—Upon initiation of action, mail this copy to Director
                                                         t   Copy
                                                             C     3—Upon
                                                                   3 U    ttermination
                                                                               i ti of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
